Citation Nr: 1218915	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  08-32 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served in the National Guard (Missouri) from March 1985 to May 1988, including periods of active duty for training from August 1985 to December 1985, in January 1986, and in April 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in St. Louis, Missouri.

The Board notes that on his Form 9 appeal, the Veteran requested a local Board hearing, but later withdrew his request in August 2009.

In March 2010, and again in September 2011, the Board remanded the Veteran's claim for further development.  Such development has been completed and associated with the claims file, and this matter is returned to the Board for further review.


FINDING OF FACT

The competent and credible evidence of record is in equipoise as to whether the Veteran's schizophrenia was incurred during a period of active duty for training in the National Guard.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, the Veteran has schizophrenia that was incurred during a period of active duty for training in the National Guard.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.1(d), 3.6(c)(3), 3.102, 3.303 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA provides for an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, is granted, as explained below.  As such, the Board finds that any error under the VCAA with regard to the Veteran's claim is harmless.  

The Board adds that a July 2006 letter notified the Veteran as to how VA assigns disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the Board will proceed to a decision on the merits as to the issue on appeal.

Service Connection

The Veteran claims that he has schizophrenia that had its onset during his period of service from August 1985 to December 1985.

As an initial matter, the Board notes that in March 2010, the Veteran's claim was remanded so that, among other things, copies of the Veteran's National Guard records could be associated with the claims file, including records pertaining to his periods of active duty for training and inactive duty for training.  Upon a careful review of the Veteran's personnel records received from the Adjutant General, the Board finds that the Veteran served in the National Guard from March 1985 to May 1988, including three periods of active duty for training from August to December 1985, in January 1986 (one day), and in April 1986, but no period of regular active duty is shown in these records.  See DD Form 214 (ADT); NGB Forms 22 and 23. In that regard, the Board acknowledges that, generally, in order to be eligible to receive VA benefits, a claimant must have "veteran" status.  A "veteran" is defined in 38 U.S.C. § 101(2) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  See also 38 C.F.R. § 3.1(d) (2011).  

"Active military, naval, or air service" is defined in 38 U.S.C. § 101(24) to include "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty."  "Active duty for training" for members of the Army National Guard of any state is defined in 38 U.S.C. § 101(22)(C) as including full-time duty under section 316 (rifle instruction of civilians), 502 (annual training), 503 (field exercises), 504 (National Guard schools), or 505 (Army and Air Force schools and field exercises) of title 32.  See also 38 C.F.R. § 3.6(c)(3) (2011); Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).

In Harris v. West, 13 Vet. App. 509 (2000), the Court ruled upon the meaning of 38 U.S.C.A. § 101(22), pertaining to active duty for training.  It noted that under 38 
U.S.C. A. § 101(24), "active military, naval, or air service" included any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty.

While the Veteran had not established service connection for any disability prior to this decision, as explained below, the Board observes that the evidences supports a finding that he was disabled from a disease (schizophrenia) that was incurred during his active duty for training.    

With regard to the Veteran's period of active duty for training from August to December 1985, his DD Form 214 reflects that he attended 13 weeks of training as a combat engineer.  The Board finds that this particular period of active duty for training certainly constituted "full-time duty" for 38 U.S.C. § 101(22)(C) purposes, and, therefore, qualifying "active military, naval, or air service" for 38 U.S.C. § 101(2).  As shown below, he developed an acquired psychiatric disease (schizophrenia) during his active duty for training thereby meeting the U.S.C.A. § 101(24) definition of having active military service.  Accordingly, the Veteran has met the qualification for "veteran" status for VA compensation purposes.  

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board notes again that the Veteran's only active service shown in the evidence of record was active duty for training.  Therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b), 3.307(a), and 3.309(a), including for psychosis that manifests to a compensable degree within one year of discharge from service, are not for application in this case.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008); Biggins v. Derwinski, 1 Vet. App. 474 (1991).

As noted above, the Veteran claims that he has schizophrenia that had its onset during his active duty for training from August 1985 to December 1985.  The Veteran was provided with a VA examination in August 2010, which examination report reflects diagnosed schizophrenia.  Therefore, the Board finds that the Veteran has a current schizophrenia disorder.  

The Board will now address whether the Veteran's schizophrenia is related to service.  After the Veteran's last period of active duty for training in 1986 but before his discharge from the National Guard, private treatment records from the Southeast Missouri Mental Health Center (hereinafter "Southeast Mental Facility," formerly Farmington State Hospital) reflect that he was hospitalized for psychiatric treatment from May 1987 to August 1987, and again in January 1988, with diagnosed dysthymic disorder.  The Board notes that a related May 1987 treatment record (Missouri Department of Health) reflects that the Veteran had attempted to overdose on medications three to five times in the last two to three years (including lacerating his wrist the night prior to admission), and that he reported hearing voices when drinking and seeing things.  Subsequent hospital records reflect that in June 1987, the Veteran suffered from a psychotic reaction, in July 1987, the Veteran scored on the MMPI "a very, very high 8 scale, which is the schizophrenic scale," and in January 1988, it was noted that "despite his Axis II diagnosis, he does have breaks with reality and has several psychotic symptoms."  A February 1988 letter from Ms. B.W. at the facility to the Veteran's commanding officer reflects that aside from two suicide attempts in the past year, the Veteran revealed to staff that he had, for a lengthy period of time, been having dreams and thoughts of going to a company drill practice and killing all of his companions and then killing himself.  An April 1988 letter from Dr. A.N. at the Southeast Mental Facility to the commanding officer of the appellant's National Guard unit reflects that Dr. A.N. explained that the Veteran had been receiving inpatient treatment since May 1987, that his current diagnosis was dysthymic disorder (albeit he noted that the Veteran had just been transferred to his ward and that he had limited interaction with him thus far), and that he opined that the Veteran would require long-term treatment and would not be able to return to serve as a guardsman in his unit.  

The Veteran's service records are silent as to any notations of any psychiatric problems, except that a May 1988 record reflects that based on a review of the Veteran's medical records, it was recommended that he be discharged due to "psychiatric reasons," and "psychotic features" were noted.  The Veteran's NGB Form 22 reflects that he was discharged from the National Guard in May 1988 as medically unfit for duty.  In this regard, the Board adds that in 2006, the Veteran's service treatment records were unable to be located at the National Personnel Records Center (NPRC).  See Correspondence, July 2006, January 2007.  A June 2008 Form 119 reflects that the RO contacted the Adjutant General in order to obtain the Veteran's service records, and that it was noted by that office that all of the Veteran's records had been sent to the NPRC, although their office retained "limited records," which were subsequently associated with the claims file in July 2008.  Therefore, it is not entirely clear whether there are missing service treatment records relating to any in-service psychiatric complaints or treatment.

After the Veteran's discharge from the National Guard in May 1988, records from the Southeast Mental Facility reflect that the Veteran remained as an inpatient until November 1988, which discharge summary reflects diagnosed dysthymic disorder as well as a notation of "possible auditory hallucinations."  Later records dated from March 1989  to December 2001 reflect that he voluntarily admitted himself 17 times due to hearing voices telling him to hurt or kill himself as well as visual hallucinations (in addition to other psychiatric admissions).  In particular, the Board notes that a June 1996 discharge summary reflects that the Veteran reported that his first suicide attempt was in August 1985 (i.e., around the time of his active duty for training).

The Board also acknowledges that Social Security Administration records (received pursuant to the Board's September 2011 remand) reflect that the Veteran was initially awarded disability in 1993 for an affective disorder, and later the primary diagnosis was changed to schizophrenia in 1998.  

As noted above, the Veteran was provided with a VA examination in August 2010, which examination report reflects diagnosed schizophrenia.  The examiner noted that the Veteran's service treatment records did not reflect any treatment in any military facility, and she noted the Veteran's history of treatment at the Southeast Mental Facility ("Farmington") dating back to 1987 (transcribed in error as 1988) initially for diagnosed dysthymic disorder, and later schizoaffective disorder.  The examiner noted that, most recently, a December 2001 record from the facility noted that the Veteran reported hearing voices telling him to hurt himself.  The examiner further noted that there was no record of the Veteran currently receiving treatment at a VA medical center, although he was being followed by private psychiatry.  The examiner noted the Veteran's reported history, beginning 1 1/2 months into training (i.e., around October 1985) of beginning to hear voices in the middle of the night telling him to kill himself or to kill other people.  The Veteran reported that he had subsequently been admitted to the Southeast Mental facility about 24 times for psychiatric treatment.  The Veteran also reported experiencing olfactory delusions in his childhood (from age 13 to 18) that he had a peculiar body odor that resembled burning flesh.  It was noted that the Veteran currently supported himself on Social Security Administration disability income.  He reported current treatment by a private psychiatrist, Dr. J.M., once per month, that his medications, including Prolixin injections every two weeks, kept the voices tolerable, and that the lower his mood gets, the more he hears the voices.  The Veteran reported that he believed he was functioning about as well as he did in the mid-1980s.  He reported seeing the face of his dead mother on television telling him that it was time to be with her.  He reported not having been hospitalized for four years.  He denied drinking.  

It was noted that the Veteran's thought train was not uniformly coherent at times, his affect was distinctly flattened, he was not completely oriented to person, his ability to abstract was poor, his associations became somewhat loose on proverb interpretation, that he had prominent involuntary tongue movements suggestive of tardive dyskinesia, and no psychological testing was thought likely to be productive, particularly because on previous occasions his records reflected that it produced invalid protocols.  

The examiner recorded a diagnosis of schizophrenia and opined that it was more likely than not that the Veteran's initial psychotic episode occurred during his training in the National Guard.  The examiner reasoned that the Veteran had a long history of psychiatric illness beginning with criterion A symptoms of schizophrenia (e.g., delusions or hallucinations) beginning while he was in the National Guard.  The examiner noted that in a typical case of schizophrenia, the mean age of onset is approximately 21 years, and it appeared that the Veteran's initial symptoms appeared at the age of 24 (albeit the examiner acknowledged the Veteran's olfactory delusions from his childhood).  The examiner noted that at present, the Veteran continued to show evidence of hallucinations, associational disorders, affective flattening, significant ambivalence, as well as his reported problems with self expression.  The examiner opined that the breadth of the Veteran's symptomatology as well as the duration appeared more characteristic of schizophrenia than schizoaffective disorder.  

In light of the fact that the Veteran is currently diagnosed with schizophrenia; his credible statements that he began to experience symptoms during his active duty for training in the National Guard in 1985; the fact that private hospitalization records dating back to May 1987 reflect psychotic symptomatology and eventually diagnosed schizo-affective disorder; and in light of the VA examiner's opinion that the Veteran experienced his initial psychotic episode in service, the Board finds that the evidence is, at the very least, in relative equipoise as to whether the Veteran's schizophrenia had its onset in service or is otherwise related to service.  Therefore, the Board will resolve doubt in favor of the Veteran and grant the Veteran's claim.

In summary, for the reasons explained above, having resolved doubt in favor of the Veteran, service connection for schizophrenia is warranted.


ORDER

Entitlement to service connection for schizophrenia is granted.



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


